DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
Claim 15 has been cancelled.  Claims 1-5, 7-14 and 16-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fannon et al. (US. 2013/0122177), as evidenced by St-Gelais et al. (Production of fresh Cheddar cheese curds with controlled post acidification and enhanced flavor”, J. Dairy Sci., 92, 2008, pp. 1856-1863).
	Regarding claim 1, Fannon et al. disclose an extended cheese product (i.e. processed cheese product) comprising 3-21% dry blend wherein the dry blend comprising 45-65% modified food starch, 5-18% whey (i.e. dairy protein), 10-18% emulsifier, 0-8% gums and 1-5% acidulant ([0018]-[0024]); 3-21% fat; 4-28% water and 30-90% cheese or cheese curds ([0062]-[0071]).
	Fannon et al. disclose wherein the fat is vegetable fat ([0159]).  Fannon et al. disclose the vegetable fat can be a blend of liquid fat (i.e. liquid at room temperature) and partially or fully hydrogenated vegetable fat ([0159]).  Given Fannon et al. disclose an extended cheese product comprising a blend of liquid and partially or fully hydrogenated vegetable fat in an amount ranging from 3-21%, it would have been obvious to one of ordinary skill in the art to have used any ratio of liquid to hydrogenated fat, including wherein the composition comprises from about 1 to about 12 % vegetable oil.  
	Fannon et al. disclose that a number of different types of starches can be incorporated into the dry blend including vegetable starches (e.g. potato) and grain starches (e.g. corn) and the different types can be used individually or combined ([0153]).  Note, claim 1 only requires corn starch.  
	When the extended cheese product of Fannon et al. comprises, for example 15% dry blend and the dry blend comprises 50% starch, the extended cheese product would comprise about 7.5% starch.  Moreover, when the composition comprises 15% dry blend, 10% fat, 28% water and 50% cheese curd, the extended cheese product would comprise about 50% moisture (28% added water and 22% moisture from cheese curds- evidenced by St-Gerais et al. cheese curds comprise about 44% moisture -p. 1858/Table 1),    
	Regarding claims 2 and 3, Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. fail to disclose that the corn starch is cross-linked and acetylated as recited in claim 2 or that the corn starch comprises at least on hydroxylated distarch phosphate and n-OSA substituted starch as recited in claim 3, Fannon et al. disclose the inclusion of modified starches ([0153]-[0154]).  For instance, Fannon et al. disclose the potato starch can be in the form of acetylated potato starch, hydroxypropyl phosphate potato starch, and/or oxidized acetylated potato starch, while the corn starch used can be an acid-treated corn starch ([0166], Examples 1-9).  Therefore, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used any type of modified corn starch.
	Regarding claim 5, Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. disclose a number of different types of starches can be incorporated into the dry blend including vegetable starches (e.g. potato) and grain starches (e.g. corn) and the different types can be used individually or combined ([0153]), the reference is silent with respect to the ratio of corn starch to potato starch.  
	However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
	Regarding claim 7, Fannon et al. disclose all of the claim limitations as set forth above.  Given Fannon et al. disclose an extended cheese product substantially similar in composition to that presently claimed, it necessarily follows the cheese product would contain oil droplets sizes in the ranges presently claimed.
 	Regarding claims 8 and 13, Fannon et al. disclose an extended cheese product (i.e. processed cheese product) comprising 3-21% dry blend wherein the dry blend comprising 45-65% modified food starch, 5-18% whey (i.e. dairy protein), 10-18% emulsifier, 0-8% gums and 1-5% acidulant ([0018]-[0024]); 3-21% fat; 4-28% water and 30-90% cheese or cheese curds ([0062]-[0071]).
	Fannon et al. disclose wherein the fat is vegetable fat ([0159]).  Fannon et al. disclose the vegetable fat can be a blend of liquid fat (i.e. liquid at room temperature) and partially or fully hydrogenated vegetable fat ([0159]).  Given Fannon et al. disclose an extended cheese product comprising a blend of liquid and partially or fully hydrogenated vegetable fat in an amount ranging from 3-21%, it would have been obvious to one of ordinary skill in the art to have used any ratio of liquid to hydrogenated fat, including wherein the composition comprises from about 1 to about 12 % vegetable oil.  
	Fannon et al. disclose that a number of different types of starches can be incorporated into the dry blend including vegetable starches (e.g. potato) and grain starches (e.g. corn) and the different types can be used individually or combined ([0153]).  Note, claim 1 only requires corn starch.  
	When the extended cheese product of Fannon et al. comprises, for example 15% dry blend and the dry blend comprises 50% starch, the extended cheese product would comprise about 7.5% starch.  Moreover, when the composition comprises 15% dry blend, 10% fat, 28% water and 50% cheese curd, the extended cheese product would comprise about 50% moisture (28% added water and 22% moisture from cheese curds- evidenced by St-Gerais et al. cheese curds comprise about 44% moisture -p. 1858/Table 1).
	Given Fannon et al. disclose an extended cheese product substantially similar in composition to that presently claimed, it necessarily follows the cheese product would exhibit a mechanical firmness, melt and oil droplet sizes as presently claimed.
    	Regarding claims 9 and 10, Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. fail to disclose that the corn starch is cross-linked and acetylated as recited in claim 9 or that the corn starch comprises at least on hydroxylated distarch phosphate and n-OSA substituted starch as recited in claim 10, Fannon et al. disclose the inclusion of modified starches ([0153]-[0154]).  For instance, Fannon et al. disclose the potato starch can be in the form of acetylated potato starch, hydroxypropyl phosphate potato starch, and/or oxidized acetylated potato starch, while the corn starch used can be an acid-treated corn starch ([0166], Examples 1-9).  Therefore, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used any type of modified corn starch.
Regarding claim 12, Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. disclose a number of different types of starches can be incorporated into the dry blend including vegetable starches (e.g. potato) and grain starches (e.g. corn) and the different types can be used individually or combined ([0153]), the reference is silent with respect to the ratio of corn starch to potato starch.  
	However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fannon et al. (US. 2013/0122177), as evidenced by St-Gelais et al. (Production of fresh Cheddar cheese curds with controlled post acidification and enhanced flavor”, J. Dairy Sci., 92, 2008, pp. 1856-1863) as applied to claims 1 and 8, and further in view of Klemaszewski (US 2013/0164430).  
Regarding claims 4 and 11, Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. disclose the use of modified starches to replace protein, milk fat and/or cheese in extended cheese products, the reference is silent with respect to granule size.
Klemaszewski teaches the use of modified starch, e.g. n-octenyl succinic anhydride (nOSA) substitute or oxidized, to replace some or all fat in dairy products, including cheese ([0004],[0006]).  Klemaszewski teaches the size of the starch granules useful for the invention is about 10 to 100 microns ([0006]).  Klemaszewski teaches the large starch granules can be substitute for much smaller homogenized milkfat particles in dairy products with a resulting smooth textures and without significant loss in viscosity or creaminess ([0006]). 
Fannon et al. and Klemaszewski are combinable because they are concerned with the same field of endeavor, namely processed cheese products comprising modified starches.  It would have been obvious to have used modified starch with granules sizes ranging from 10 to 100 microns, as taught by Klemaszewski in the extended cheese product of Fannon et al to obtain a cheese product with smooth texture and creaminess.   In the case where the claimed ranges overlap or lie inside ranged disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I).

Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fannon et al. (US. 2013/0122177) in view of Merrill et al. (US 2005/0249853), and as evidenced by St-Gelais et al. (Production of fresh Cheddar cheese curds with controlled post acidification and enhanced flavor”, J. Dairy Sci., 92, 2008, pp. 1856-1863) 
	Regarding claim 14, Fannon et al. disclose a method of preparing an extended cheese product (i.e. process recipe cheese product) comprising the steps comprising blending  3-21% dry blend, wherein the dry blend comprises 45-65% modified food starch, 5-18% whey (i.e. dairy protein), 10-18% emulsifier, 0-8% gums and 1-5% acidulant ([0018]-[0024]); 3-21% fat; 4-28% water; and 30-90% cheese or cheese curds ([0062]-[0071]) and cooking the resultant mixture to a temperature of 160º-175ºF ([0166]-[0167]).  
	Fannon et al. disclose wherein the fat is vegetable fat ([0159]).  Fannon et al. disclose the vegetable fat can be a blend of liquid fat (i.e. liquid at room temperature) and partially or fully hydrogenated vegetable fat ([0159]).  Given Fannon et al. disclose an extended cheese product comprising a blend of liquid and partially or fully hydrogenated vegetable fat in an amount ranging from 3-21%, it would have been obvious to one of ordinary skill in the art to have used any ratio of liquid to hydrogenated fat, including wherein the composition comprises from about 1 to about 12 % vegetable oil.  
	Fannon et al. disclose that a number of different types of starches can be incorporated into the dry blend including vegetable starches (e.g. potato) and grain starches (e.g. corn) and the different types can be used individually or combined ([0153]).  Note, claim 1 only requires corn starch.  
	When the extended cheese product of Fannon et al. comprises, for example 15% dry blend and the dry blend comprises 50% starch, the extended cheese product would comprise about 7.5% starch.  Moreover, when the composition comprises 15% dry blend, 10% fat, 28% water and 50% cheese curd, the extended cheese product would comprise about 50% moisture (28% added water and 22% moisture from cheese curds- evidenced by St-Gerais et al. cheese curds comprise about 44% moisture -p. 1858/Table 1).
	While Fannon et al. disclose blending or mixing a dry blend, fat, water and cheese curds together, the reference is silent with respect to shear.
	    Merrill et al. teach a method of making a processed cheese product, which comprises forming a slurry of cheese ingredients, cooking the slurry, subjecting the slurry to high shear conditions, shaping the processed slurry and then cooling it to form the final cheese product ([0014]-[0015]; [0017]; and [0034]). Merrill et al. teach that the heated slurry is sheared to reduce the particle size of the cheese ingredients [0039]. According to Merrill et al., the cooking can be done before or after the shearing process [0058]. 
	Both Fannon et al. and Merrill et al. teach methods of making process cheese products, comprising forming a slurry of the ingredients and cooking the slurry. It would have been obvious to shear either the initial mixture or the cooked mixture of Fannon et al. because Merrill et al. teach that a shearing step performed on either a cooked mixture or a slurry prior to cooking was suitable for preparing a processed cheese mixture composition that forms a desirable final cheese product. 
	Given that Merrill et al. teach that shearing reduces particle size [0039] as well as embodiments wherein the final cheese product has no “oiling off” (Tables 2-3), one having ordinary skill in the art would have expected the method of Fannon et al. as modified by Merrill et al. to produce a final cheese product wherein at least 40% of the oil droplets are smaller than 10 micrometers. 
	Regarding claim 16, modified Fannon et al. disclose all of the claim limitations as set forth above.  Given the combination of Fannon et al. and Merrill disclose an extended cheese product substantially similar in composition and made by a similar process to that presently claimed, it necessarily follows the cheese product would exhibit a mechanical firmness and melt as claimed.
	Regarding claims 17 and 18, modified Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. fail to disclose that the corn starch is cross-linked and acetylated as recited in claim 17 or that the corn starch comprises at least on hydroxylated distarch phosphate and n-OSA substituted starch as recited in claim 18, Fannon et al. disclose the inclusion of modified starches ([0153]-[0154]).  For instance, Fannon et al. disclose the potato starch can be in the form of acetylated potato starch, hydroxypropyl phosphate potato starch, and/or oxidized acetylated potato starch, while the corn starch used can be an acid-treated corn starch ([0166], Examples 1-9).  Therefore, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used any type of modified corn starch.
Regarding claim 20, modified Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. disclose a number of different types of starches can be incorporated into the dry blend including vegetable starches (e.g. potato) and grain starches (e.g. corn) and the different types can be used individually or combined ([0153]), the reference is silent with respect to the ratio of corn starch to potato starch.  
	However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fannon et al. (US. 2013/0122177) in view of Merrill et al. (US 2005/0249853), and as evidenced by St-Gelais et al. (Production of fresh Cheddar cheese curds with controlled post acidification and enhanced flavor”, J. Dairy Sci., 92, 2008, pp. 1856-1863) as applied to claim 14, and further in view of Klemaszewski (US 2013/0164430).  
Regarding claim 19, Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. disclose the use of modified starches to replace protein, milk fat and/or cheese in extended cheese products, the reference is silent with respect to granule size.
Klemaszewski teaches the use of modified starch, e.g. n-octenyl succinic anhydride (nOSA) substitute or oxidized, to replace some or all fat in dairy products, including cheese ([0004],[0006]).  Klemaszewski teaches the size of the starch granules useful for the invention is about 10 to 100 microns ([0006]).  Klemaszewski teaches the large starch granules can be substitute for much smaller homogenized milkfat particles in dairy products with a resulting smooth textures and without significant loss in viscosity or creaminess ([0006]). 
Fannon et al. and Klemaszewski are combinable because they are concerned with the same field of endeavor, namely processed cheese products comprising modified starches.  It would have been obvious to have used modified starch with granules sizes ranging from 10 to 100 microns, as taught by Klemaszewski in the extended cheese product of Fannon et al to obtain a cheese product with smooth texture and creaminess.   In the case where the claimed ranges overlap or lie inside ranged disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I).





Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. 
Applicants submit, the rejection of claims 1-3, 5-10, 12 and 13 under 35 U.S.C. 103 as being unpatentable over Fannon as evidenced by St. Gelais et al. should be withdrawn as Fannon et al. fails to disclose or suggest one or more features recited in the amended claims.
Here, only claim 14 has been amended.  Claim 14 is not rejected using Fannon as evidenced by St. Gelais.
Applicant reiterates the arguments previously submitted in the After Final Pilot. 
Applicants arguments were addressed in the Advisory Action mailed December 28, 2021.
Applicants submit they plan to prepare additional information and/or arguments as part of a supplemental filing.
No supplemental response has been filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759